DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and claims 18-31, due to their dependency, recite “a range of 100 fs < 10 ps” in line 30 of claim 17. It is unclear what “a range of 100 fs < 10 ps” is intended to mean. For example the applicant could be referring to a particular range which covers 100 fs and is less than 10 ps, or the applicant could be attempting to claim the pulse width of the ultra-short pulses is between 100 fs and 10 ps.  For purposes of the art 
Claim 20 and claims 21-23, due to their dependency, recite “an Erbium/Ytterbium doped active fiber” in line 2 of claim 21 and “the Erbium/Ytterbium doped active fiber” line 1 of claims 21-23. It is unclear whether “Erbium/Ytterbium” requires both Erbium and Ytterbium or either Erbium or Ytterbium. For purposes of the art rejection below, it is interpreted to require both Erbium and Ytterbium.
Claims 24, 27, and 29 us the phrase “is comprised in a range between.” It is unclear what this phrase means. For purposes of the art rejection below, it is assumed to mean “is in a range between.”
Claim 29 lists coefficient values with incorrect units and what appears to be and exponents incorrectly written.  For purposes of the art rejection below, s2, s3 and (Wkm)-1 are assumed to be s2, s3 and (Wkm)-1 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over “Compact, stable 1 GHz femtosecond Er-doped fiber lasers” (Byun) in view of us 5,450,427 (Fermann) and further in view of “Ultra-compact dispersion compensated femtosecond fiber oscillators and amplifiers” (Hartl).
For claim 17, Byun teaches a fiber laser system based in solitonic passive mode-locking (fig. 1, abstract), comprising: 
a semiconductor laser diode (fig. 1, Pump, p5581, c. 2, l .19, “pump diode”) configured to emit and deliver to a fiber laser cavity (fig. 1, cavity is formed by the Output coupler and the SBR) an optical signal of a given first wavelength and power (fig. 1, 977 nm wavelength and 380 mW power, page 5578, final paragraph), wherein said wavelength and power are configured to optically pump  a doped active fiber of the fiber laser cavity (fig. 1).
While Byun does not explicitly state whether the optical signal is a continuous wave or not, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use a continuous wave optical signal as an optical pump signal in order to generate solitons.  Therefore, it would have been obvious to one of ordinary skill me art before the effective filing date of the claimed invention to use a continuous wave optical signal as the optical signal in Byun in order to generate solitons.
Byun further teaches the fiber laser cavity is configured to receive the emitted optical signal (fig. 1, Pump) and to emit a pulsed optical signal of a given second wavelength generating laser light by the doped active fiber (fig. 1, output, page 5578, section 3.  Mode-Locking Results, first and second paragraph), the fiber laser cavity comprising: 
a mirror located at a first end of the doped active fiber (fig. 1, Output coupler), and a semiconductor saturable absorber mirror (SESAM) located at a second end, opposite to the first end, of the doped active fiber (fig. 1 and 2, SBR, a saturable Bragg 
While Byun does not explicitly teach the mirror located at the first end is a dichroic mirror, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use dichroic mirrors in laser cavities in order to admit a pump beam wavelength while substantially reflecting the laser beam wavelength generated in the cavity.  Therefore, it would have been obvious to one of ordinary skill me art before the effective filing date of the claimed invention to use a well-known dichroic mirror as the mirror located at the first end of the doped active fiber in Byun in order to admit a pump beam wavelength while substantially reflecting the laser beam wavelength generated in the cavity.
Byun teaches a unit configured to couple the semiconductor laser diode to the fiber laser cavity separating the continuous wave optical signal of the semiconductor laser diode received by the unit from the light generated by the doped active fiber (fig. 1, WDM); 
wherein the doped active fiber is a single fiber of a single-type (fig. 1, EDF, page 5578, 2. Experimental Setup, paragraph 1, lines 1-7, Er80-8/125 erbium-doped gain fiber; note the claim limitation refers to the doped active fiber and does not preclude other fibers from being present in the cavity);

wherein the properties of the doped active fiber are selected to provide dispersion, nonlinear  coefficient, gain and state of polarization parameters required for solution of solitonic mode-locked emission, so that the fiber laser cavity yields: low pulse to pulse jitter (fig. 4, and page 5579, col. 1, line 23, jitter of 22 fs), and signal stability in continuous measurements of 1 hour or below and 48 hours or below  (page 5579, 12-13, 1 min persistence trace is 48 hours or below as well as 1 hour or below).
Byun does not teach the doped active fiber is a polarizing maintaining. Byun does not teach the system further comprises an isolator device configured to protect the fiber laser cavity from back reflections.
However, Fermann teaches using polarizing maintaining fibers (PMF) as the active fiber as well as other fibers (fig. 5, 10’, col. 5, line 64 - col. 6, line6) in order to provide an environmentally stable fiber laser (col. 5, l. 64-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the active PMF of Fermann in the device of Byun in order to provide an environmentally stable fiber laser.
Hartl teaches a femtosecond fiber laser system (fig. 1) comprises an isolator device configured to protect the fiber laser cavity from back reflections in order to allow for independent control of the oscillator and an amplifier (section 3. All-PM ultra-compact fiber frequency comb lasers, lines 1-3).  It would have been obvious to one of 
While the combination, specifically Byun as discussed above, generally teaches low pulse jitter and excellent signal stability, the combination does not explicitly teach the pulse to pulse period-relative time jitters below 0.024%, the optical spectral power variation of 0.2 dB or below for all wavelengths within Full Width at Half Maximum (FWHM) emission bandwidth in continuous measurements of one hour or below, and an average output power standard deviation of 0.25% or below in continuous measurement of 48 hours or below.  However, these particular limitations represent functional language, i.e. what the device does. Apparatus claims cover with the device is, and now when the device does (MPEP 2114 I).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art to apparatus if the prior teaches all of the structural limitations of the claim (MPEP 2114 II).  As discussed above the combination of Byun, Fermann, and Hartl does teach all the structural limitations of claim. The claim is therefore not patentable based on the details of the pulses generated by the device.
For claim 18, Byun teaches the power of the continuous wave optical signal and of the laser light reaching the SESAM is below a thermal damage threshold of the SESAM (page 5581, 2nd paragraph, “To prevent thermal damage…three weeks”).
For claim 26, Byun teaches the unit is a multiplexer including a wavelength division multiplexer, WDM (fig. 1, WDM).
For claim 27, Byun teaches the SESAM comprises a modulation depth in a range between 2 to 55%, a saturation fluence in a range between 10 to 150 pJ/cm2 and a recovery time in a range between 0.5 to 20 ps (page 5578, 2nd column, 2nd paragraph).
For claim 28, Hartl further teaches an optical amplification device configured to amplify an output power of the fiber laser system (fig. 1, PM amplifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hartl’s amplifier in the device of the previous combination in order to increase the output power of the device.
For claim 29, the combination does not teach the dispersion parameters comprise an active fiber second-order dispersion (β2) comprised in a range between -0.005 to -0.5 - 10- 24 s2/m, a cavity net dispersion value (D) comprised in a range between +0.004 to +0.4 ps/nm and an active fiber third-order dispersion (β3) close to 0 s3/m; and said active fiber nonlinear coefficient (γ) is comprised in a range between 1 to 10 (W  km)-1. However, the examiner takes official notice that the dispersion and non-linear coefficients were known results effective parameters before the effective filing date of the claimed invention as they were known to determine the evolution of a pulse within a fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal value and workable range for the coefficients, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 30, Byun teaches the doped active fiber is doped with Rare-Earth ions at least including one of Er, Yb, Tm, Ho or Pr (title). Byun does not explicitly teach the Er is Er3+. However, Fermann teaches a fiber laser with an Er dopant wherein the Er is Er3+. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hartl’s specific Er3+  as a simple substitution for the general Er of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides a particular form of Er to generate gain within the doped fiber.  See MPEP 2143 I.B.
For claim 31, Byun teaches the repetition rates are fixed or variable (page 5579, final paragraph).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Compact, stable 1 GHz femtosecond Er-doped fiber lasers” (Byun) in view of us 5,450,427 (Fermann) and “Ultra-compact dispersion compensated femtosecond fiber oscillators and amplifiers” (Hartl) and further in view of US 5,084,880 (Esterowitz).
For claim 19, the previous combination does not teach the dichroic mirror and/or the SESAM include an index matching material on their surface in contact with the active fiber end/ends. However, Esterowitz teaches an erbium doped fiber laser (fig. 1) where an index matching material on the mirror surface (fig. 1, 21 and 23) in contact with the active fiber end/ends (fig. 1, 15) in order to minimize excess loss and aid in the successful generation of laser emission (col. 5, l. 57-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an index matching material as taught by Esterowitz on the surface of the .
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Compact, stable 1 GHz femtosecond Er-doped fiber lasers” (Byun) in view of us 5,450,427 (Fermann) and “Ultra-compact dispersion compensated femtosecond fiber oscillators and amplifiers” (Hartl) and further in view of “Polarization locking in an isotropic, modelocked soliton Er/Yb fiber laser” (Cundiff).
For claim 20, the previous combination does not teach the doped active fiber comprises an Erbium/Ytterbium-doped active fiber.  However, Cundiff does teach a soliton laser with a doped fiber which comprises an Erbium/Ytterbium-doped active fiber (fig. 1, Er/Yb, title).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Er/Yb fiber of Cundiff as a simple substitution for the Er fiber of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative gain fiber to generate solitons.  See MPEP 2143 I.B.
For claim 21, Byun teaches the doped active fiber (the Erbium/Ytterbium doped fiber of the combination) has a length in a range comprised between 0.5 to 20 cm (page 5578, 2. Experimental Setup, line 5-6, 92 mm).
For claim 22, the combination does not teach the Erbium/Ytterbium doped active fiber length is 10 cm. However, the exact fiber length does not appear to be critical in the device of the prior art, and the examiner takes official notice that the fiber length was 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal length of the doped active fiber including 10 cm in order to ensure sufficient gain, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 23, the combination does not teach the Erbium/Ytterbium doped active has an optical pump absorption in the range of hundreds of dB/m. However, the examiner takes official notice that pump absorption was a known results effective variable before the effective filing date of the claimed invention which determines how efficiently pump power is transferred to the gain medium. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal pump absorption of the doped active fiber including in the range of hundreds of dB/m in order to ensure power is transferred to the gain medium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over “Compact, stable 1 GHz femtosecond Er-doped fiber lasers” (Byun) in view of us .
For claim 24, Byun teaches the second wavelength is in a range between 1525 to 1570 nm (fig. 3(a) plots the pulse with a second wavelength in a range between 15225 and 1570). Note that the pulse has a FWHM of 17.5 nm centered at 1573 nm and the second wavelength of the pulse may be reasonable considered any wavelength within the pulse including wavelengths within the FWHM falling below 1570 nm).    
Byun does not teach the first wavelength is comprised in a range between 912 to 918 nm, the given power is comprised in a range between 100 to 300 mW.
However, Byun teaches the power determines the pulse repetition rate (p. 5579, final paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal pump power including in the range between 100 and 300 mW in order to vary the repetition rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Krupkin teaches an EDF pump wavelength may be in the range between 912 and 918 nm ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump wavelength between 912 and 918 nm of Krupkin as a simple substitution for the pump of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,835,778 Teaches using a cw laser diode as a pump in order to generate solitons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Michael Carter/           Primary Examiner, Art Unit 2828